Citation Nr: 1028295	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-17 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of improved (nonservice-connected) 
pension award due to a change in income for the period from July 
1, 2005 to December 31, 2006 was proper.

2.  Entitlement to waiver of an overpayment of improved 
(nonservice-connected) pension benefits in the amount of $327.10.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from 
December 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated November 2006 and December 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

The Veteran was granted a nonservice-connected pension by the RO 
in a November 2005 rating decision.  In November 2006, the 
Veteran's nonservice-connected pension award was amended and 
reduced based upon his newly submitted medical expense report and 
updated information regarding his countable income.  The letter 
describing the decision also notified the Veteran that the 
modification to his pension had created a $327.10 overpayment, 
for which he was accountable.  In December 2006, the Veteran 
expressed his disagreement with the November 2006 letter.  A 
statement of the case (SOC) was issued in June 2007.  The Veteran 
perfected his appeal by filing a timely substantive appeal in 
July 2007.

Also in December 2006, the Veteran sent a letter to the RO 
requesting waiver of the overpayment.  In a January 2007 
decision, the Committee on Waivers and Compromises of the Houston 
RO denied the Veteran's request for waiver.  The Veteran 
expressed his disagreement with this decision in documents 
received by the RO in February 2007.  A SOC pertaining to the 
issue of overpayment has yet to be issued by the RO.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that where 
a notice of disagreement (NOD) is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

In May 2008, the Veteran appeared at a formal RO hearing in 
Houston, Texas.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

The Veteran was scheduled to appear at the San Antonio, Texas RO 
to have a personal hearing before a Veterans Law Judge.  The 
Veteran failed to appear for said hearing and he has not since 
asked for it to be rescheduled.  Accordingly, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

As will be detailed below, the issue of entitlement to waiver of 
overpayment is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the period from July 1, 2005 to January 31, 2006, the 
amount of the Veteran's improved (nonservice-connected) pension 
benefits was correctly based upon calculations subtracting the 
amount of his unreimbursed medical expenses of $977.00 from his 
countable income of $12,809.00.

2.  For the period from February 1, 2006 to December 31, 2006, 
the amount of the Veteran's improved (nonservice-connected) 
pension benefits was correctly based upon calculations 
subtracting the amount of his unreimbursed medical expenses of 
$1,184.00 from his countable income of $12,809.00.


CONCLUSION OF LAW

The amounts upon which payment of the Veteran's improved 
(nonservice-connected) pension were based was correctly 
calculated for the period from July 1, 2005 to December 31, 2006.  
38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.3, 3.23, 3.31, 3.271, 3.272, 3.273, 3.400 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that the RO committed an error when it reduced 
the amount of his improved pension benefits for the period dating 
from July 1, 2005 to December 31, 2006.  As indicated above, the 
other issue on appeal, entitlement to waiver of overpayment will 
be addressed solely in the Remand section of this decision.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

However, in VAOPGCPREC 5-2004 (2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the law 
or based on the application of the law to undisputed facts.  
Similarly, the Court has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is dispositive.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  In this case, 
the facts [including the correct amount of the Veteran's annual 
income and his medical expenses] are not in dispute and denial of 
the Veteran's claim is required as a matter of law; therefore, 
further discussion of the VCAA is unnecessary.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 
(2009).  In December 2006, the Veteran filed a notice of 
disagreement with the RO's decision concerning reduction of his 
improved pension benefits.  A SOC was issued in June 2007, which 
informed him of the criteria to be considered in determining 
whether reduction is appropriate.  The Board finds, therefore, 
that as a practical matter, the VA has informed the Veteran of 
the evidence needed to substantiate his claim. 
The Board observes that the Veteran's original January 2006 
Medical Expense Report is not contained in the claims folder.  
However, the Veteran has submitted multiple copies of this report 
(see duplicates dated October 2006) and does not appear to 
dispute its contents or validity.  Accordingly, the Board finds 
that the absence of the original January 2006 report does not 
prejudice the Veteran and the Board will therefore proceed with 
its decision as to the issue of propriety of the reduction.

The Veteran was provided with ample opportunity to submit 
evidence and argument in support of his claim.  He has obtained 
the services of a representative and appeared at a formal RO 
hearing to present testimony and evidence in support of his 
claim.  As was noted above, the Veteran failed to appear for a 
scheduled hearing before a Veterans Law Judge in May 2010.  

Accordingly, the Board will proceed to a decision on the merits 
of the case.

Relevant law and regulations

Improved pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (non service-
connected) pension is a benefit payable by VA to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the veteran's 
willful misconduct.  One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension rate 
specified in 38 C.F.R. § 3.23.  See 
38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a) 
(2009).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, which 
has been waived) shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. §§ 3.260, 3.261, 
3.262, 3.271(a) (2009).  Medical expenses in excess of five 
percent of the maximum annual pension rate, which have been paid, 
may be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  See 38 C.F.R. 
§ 3.272(g)(1)(iii) (2009).

Effective December 1, 2004, the MAPR for a veteran without 
dependents and determined to be housebound was $12,419.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2005, this MAPR was $12,929.  Effective December 1, 
2006, this MAPR was $13,356.  Id.

Analysis

The Veteran filed a claim for improved (nonservice-connected) 
pension benefits in June 2005.  In a rating decision dated in 
November 2005, the RO granted the Veteran's claim and established 
his entitlement to improved pension benefits with entitlement to 
an additional special monthly pension by reason of being 
housebound.  In a December 2005 letter which accompanied the 
decision, the RO indicated that it had calculated the amount of 
improved pension benefits due to the Veteran based upon his 
report of an annual income of $12,000 from teachers retirement 
system payments as reported in his June 2005 Income-Net Worth and 
Employment Statement.  

In October 2006, the Veteran submitted an Improved Pension 
Eligibility Verification Report [VA Form 21-0516-1] indicating 
that his teachers retirement system payments for the reported 
period from July 1, 2005 through December 31, 2006 were actually 
$1,067.45 per month or $12,809.40 annually.  He also reported 
medical expenses in the amount of $977.00 for the period dating 
from June 2005 through December 2005 and $1084.24 from July 2006 
through December 2006.

Based upon these revised figures, the RO sent a letter to the 
Veteran, dated November 2006, which informed him that his pension 
benefits were being reduced because the countable income he 
reported in the January 2006 report [even taking into account the 
claimed medical expenses] exceeded the countable income he had 
previously reported in the June 2005 report.  The Veteran 
disagreed with the reduction and this appeal followed.

The question before the Board, therefore, is whether the RO 
properly reduced the Veteran's improved pension award based upon 
his reported annual income minus medical expenses for the period 
dating from July 1, 2005 to December 31, 2006.  

Pursuant to 38 U.S.C.A. § 1521(a), an improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the veteran's 
willful misconduct.  Such pension payments are made at the rate 
prescribed in 
38 U.S.C.A. § 1521.  The Veteran does not have any dependent 
children but was determined to be housebound; therefore the 
prescribed rates are those set forth in 
38 U.S.C.A. § 1521(b) and (e).  These payment rates are increased 
from time to time under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 
1541(a).  Each time there is an increase under 38 U.S.C.A. § 
5312, the actual rates are published in the "Notices" section of 
the Federal Register.  See 38 C.F.R. § 3.23.

Payments from any kind from any source are counted as income 
during the 12-month period in which received, unless specifically 
excluded under 38 C.F.R. 
§ 3.272.  See 38 C.F.R. § 3.271 (2009).  The statute and 
applicable regulations provide that the amount paid is to be 
reduced by the amount of the Veteran's countable annual income.  
See 38 U.S.C.A. § 1521(b) (West 2002); 
38 C.F.R. §§ 3.23(b), 3.273 (2009).

For the period dating from July 1, 2005 to November 31, 2005, the 
RO initially determined that the Veteran was entitled to receive 
improved pension benefits of $34 per month based upon the 
Veteran's reported annual income of $12,000.  The Board's 
calculations confirm that the RO's figure is correct.  The MAPR 
for that period was $12,419 for a single Veteran who is 
housebound.  The Veteran was thus entitled to receive a monthly 
pension amount based upon the difference between the MAPR and his 
reported income.  Therefore, he was entitled to receive an annual 
pension benefit of $419 or $34 per month for the period dating 
from July 1, 2005 to November 31, 2005.  The MAPR increased to 
$12,929 effective December 1, 2005 and the improved pension 
benefit due the Veteran increased to $77 per month as of that 
date.  

Crucially, however, the $12,000 annual income reported in the 
June 2005 Income-Net Worth and Employment Statement and, 
therefore, the amount of the Veteran's pension award as announced 
in the December 2005 letter, were incorrect.  It was the Veteran 
himself who indicated that the correct amount of his annual 
income from the teachers retirement system was actually $12,809.  
See the October 2006 Improved Pension Eligibility Verification 
Report.  As indicated above, he also reported medical expenses in 
the amount of $977.00 for the period dating from June 2005 
through December 2005 and $1084.24 from July 2006 through 
December 2006.

In accordance with the revised figures, the RO recalculated the 
Veteran's countable income for the period dating from July 1, 
2005 to November 31, 2005 and from December 1, 2005 to November 
31, 2006.  Based upon the revised annual income amount of $12,809 
minus reported medical expenses, the RO determined that the 
Veteran was entitled to a monthly pension benefit of $6.58 for 
the period dating from July 1, 2005; $47 dating from December 1, 
2005; $64 dating from February 1, 2006; and $98 dating from 
December 1, 2006.  The Board has verified that these figures are 
correct pursuant to the legislative MAPR increases minus the 
deductible medical expenses [must exceed 5% of MAPR for each time 
period].  The Board observes that 5% of the MAPR prior to 
December 1, 2005 was $620.95 while 5% of the MAPR from December 
1, 2005 was $646.45.  Additionally, the RO did not dispute the 
Veteran's reported medical expenses and, in fact, deducted the 
full amount claimed (less the appropriate deductibles) from his 
reported annual income to determine the appropriate amount of 
countable income for the periods under consideration.  

The calculations above thus demonstrate that the Veteran was paid 
at a higher rate than he was entitled based upon the actual 
amount of his countable income.  The Board therefore finds that 
the RO properly reduced the amount of monthly pension benefits 
awarded to the Veteran for the time period dating from July 1, 
2005 to December 31, 2006.

Notably, the Veteran does not appear to dispute the amount of his 
countable income determined by the RO based upon the revised 
income and his claimed medical expenses.  Rather, his argument 
appears to be that his improved pension benefits award should not 
have been reduced at all because the original reported annual 
income was incorrect through no fault of his own, but rather was 
inaccurately reported by his representative.  See, e.g., the NOD 
dated December 2006.  The Board does not dispute that the 
original June 2005 Income-Net Worth and Employment Statement 
might have been filled out by the Veteran's representative.  This 
argument fails as a matter of law.  C.f., McTighe v. Brown, 7 
Vet. App. 29, 30 (1994); see also Office of Personnel Management 
v. Richmond, 496 U.S. 414 (1990) [payment of government benefits 
must be authorized by statute; therefore, erroneous advice given 
by a government employee cannot be used to estopp the government 
from denying benefits].  

Moreover, the critical fact is that the Veteran signed the June 
2005 document, which he does not dispute.  Immediately before the 
Veteran's signature is a Box entitled CERTIFICATION AND 
AUTHORIZATION FOR RELEASE OF INFORMATION upon which he certified 
to the information contained in the document was true and 
complete.  The RO, therefore, presumed that the information was 
provided by the Veteran himself and relied upon the information 
contained in the June 2005 statement in calculating the amount of 
the Veteran's pension award.  In addition, the annual income 
reported in the June 2005 statement was reiterated in the 
December 2005 letter which notified the Veteran of his improved 
pension award.  Thus, the Veteran had ample opportunity to 
correct any mistake contained related to his level of income at 
that time.  

Accordingly, the Board has found no legal basis for providing the 
benefit the Veteran seeks.  As there is a lack of entitlement 
under the law, the application of the law to the facts is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For the reasons and bases expressed above, the Board thus 
concludes that there was no error in the reduction of the 
Veteran's improved pension benefits award for the period dating 
from July 1, 2005 to December 31, 2006.  As such, the Veteran's 
claim is denied.

Additional comment

The Board notes that its denial of the Veteran's reduction claim 
is not inclusive of the issue of waiver of overpayment.  As 
discussed below, the Board is remanding the Veteran's claim of 
entitlement to waiver of overpayment in the amount of $327.10; 
therefore, this issue remains outstanding and requires further 
development by the RO.


ORDER

The Veteran's claim of error in the reduction of improved 
(nonservice-connected) pension award due to a change in income 
for the period from July 1, 2005 to December 31, 2006 is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that issue of 
entitlement to waiver of overpayment must be remanded for further 
development.

Reasons for remand

As was described in the Introduction above, in January 2007 the 
RO's Committee on Waivers and Compromises denied the Veteran's 
claim of entitlement to waiver of overpayment in the amount of 
$327.10.  The Veteran has since expressed disagreement with this 
denial.  See the multiple statements submitted by the Veteran, 
received in February 2007.

In Manlincon, supra, the Court held that where a NOD is filed but 
a SOC has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as to 
the issue of the Veteran's entitlement to waiver of overpayment 
in the amount of $327.10.

Accordingly, the case is REMANDED for the following action:

VBA should issue a SOC pertaining to 
the issue of entitlement to waiver of 
overpayment in the amount of $327.10.  
In connection therewith, the Veteran 
and his representative should be 
provided with appropriate notice of his 
appellate rights.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


